Case 3:17-cv-06048-RBL Document 53-14 Filed 12/28/18 Page 1 of 5




                  EXHIBIT N
Case 3:17-cv-06048-RBL Document 53-14 Filed 12/28/18 Page 2 of 5




                                                               EXHIBIT N
Case 3:17-cv-06048-RBL Document 53-14 Filed 12/28/18 Page 3 of 5




                                                               EXHIBIT N
Case 3:17-cv-06048-RBL Document 53-14 Filed 12/28/18 Page 4 of 5




                                                               EXHIBIT N
Case 3:17-cv-06048-RBL Document 53-14 Filed 12/28/18 Page 5 of 5




                                                               EXHIBIT N
